Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Applicants’ Amendment and Remarks filed on 1/12/2021, in which claims 2, 3 and 9 are cancelled, claims 1, 4-7 and 10 are amended to change the scope and breadth of the claims and claims 26-28 are newly added. 
Claims 1, 4-8, 10-19 and 25-28 are pending in the instant application and are examined on the merits herein.	
Priority
The application is a National Stage entry of PCT/US2016/056897 filed on 10/13/2016.
Information Disclosure Statement
The information disclosure statement (IDS) dated 8/20/2020 and 3/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.

Withdrawn Rejections
All rejection(s) of record for claim(s) 2, 3 and 9 is/are hereby withdrawn due to the cancellation of said claim(s) rendering said rejection(s) moot.
Applicant’s amendment, filed on 1/12/2021, with respect to the rejection of claim 10 under 35 U.S.C. § 112(b) for indefiniteness, has been fully considered and is withdrawn.
Applicant’s amendment, filed 1/12/2021, with respect to the rejection of claims 5-7 under 35 U.S.C. § 112(d), has been fully considered and is persuasive.  Applicant has amended claim 5 to properly limit base claim 1. The rejection is hereby withdrawn.
Applicant’s amendment, filed on 1/12/2021, with respect to the rejection of claims 1, 4-8, 10, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Lalevee  et al. (Carb. Poly., 8/2016), has been fully considered and is persuasive. Lalevee does not disclose all instant claim limitations. The rejection is hereby withdrawn.

Rejections Necessitated by Amendment
The following are new ground(s) or modified rejections necessitated by Applicants' amendment, filed on 1/12/2021, wherein instant claims 26-28 are newly added and independent claims 1 is amended to alter the breadth and scope of the claim, wherein the remaining pending claims depend from said independent claims.  Therefore, new grounds of rejection have been made or rejections from the previous office action have been modified.
	
Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 10-12, 14, 15, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record).
Lalevee et al. discloses that polysaccharide biomaterials, in particular those prepared using hyaluronic acid and chitosan have applicability in health sciences, drug delivery and tissue engineering. (Sec. 1) Lalevee exemplifies aqueous preparations of polyelectrolyte complexes (PEC) of sodium hyaluronate and cationic chitosan, which form coacervate gels, wherein the rheological properties were highly dependent on chitosan molecular weight and degree of acetylation, as well as charge ratio within the PEC, further wherein the charge ratio, r (r=nNH3+/nCOO-), was either 0.1 or 0.5  (Abstract, Sec. 2, Sec. 4). Note that the charge ratio of Lalevee is considered to meet the instant “molar equivalents” ratio, the instant ratio is defined as anion:cation, hence the ratio of Lalevee expressed as anion:cation is either 1:0.1 or 1:0.5. The water in the aqueous gel of Lalevee meets the limitation of a “physiologically acceptable carrier” and since the hyaluronate in the gels of Lalevee is non-crosslinked the hyaluronate meets the limitation of claim 15, as a “physiologically acceptable carrier”.
Lalevee does not teach that the hyaluronate/chitosan PEC coacervate may be employed as a dermal filler nor that the hyaluronate may be crosslinked.
Masters et al. discloses coacervate tissue fillers comprising anionic proteins and cationic glycosaminoglycans, including chitosan, wherein said fillers may further comprise a pharmaceutically active agent, selected from analgesics, anesthetics, antiproliferative agents, angiogenesis inhibitors, antipsychotic agents, angiogenic growth factors, bone mending biochemicals, steroids, antisteroids, corticosteroids, and/or glycosaminoglycans to crosslink. (¶0011, emphasis added)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the hyaluronate/chitosan coacervate gel of Lalevee could be employed as a dermal filler or in a method of treating soft tissue by injecting said coacervate gel as a dermal filler, because Lalevee teaches that said KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). Based on the disclosure of Masters that either the protein component or the glycoaminoglycan component or both may be crosslinked, to improve stability of the biocoacervate in saline solution, it would have been obvious to one of ordinary skill in the art that the hyaluronate of Lalevee, which is a glycoaminoglycan, could be first crosslinked then used to form a biocoacervate with non-crosslinked chitosan, to impart the stability advantage taught by Masters to the coacervate material of Lalevee.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicants’ response with respect to the obviousness rejection over Lalevee/Masters, has been fully considered but is not persuasive. 
In re Merchant, 575 F.2d 865, 869, 197 USPQ 785, 788 (CCPA 1978), which is provided either in the specification or an affidavit or declaration submitted during prosecution on the issue.
Applicant further argues that one of ordinary skill would not have a reasonable assurance of success in combining Masters with Lalevee because the biocoacervates of Masters are chemically distinct from Lalevee. Applicants argument is not persuasive 
Applicant also argues that the rejection is improper because it is constructed based on hindsight reasoning. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The rejection is still deemed proper and is maintained.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record), further in view of Nguyen et al. (US 2016/0228603, reference of record).
The disclosure of Lalevee and Masters is disclosed as discussed above. The combined prior art does not teach that the active agent is released for at least 3 weeks..
Nguyen et al teaches hyaluronic acid based hydrogel dermal fillers comprising a pharmaceutically active agent and that it is to be appreciated that the design of a composition for drug release can be dependent on a variety of factors such as, for example, the therapeutic, prophylactic, ameliorative or diagnostic needs of a patient or condition...In general, the sustained release should range from about 4 hours to about 12 weeks; alternatively, from about 6 hours to about 10 weeks; or from about 1 day to about 8 weeks. (¶0002, 0228)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based on the teaching of Nguyen that the drug release profile duration taught by the analogous prior art of Nguyen’s HA dermal fillers, overlaps that of the instant claims.  In the case where the claimed ranges “overlap or lie prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be withdrawn.  Applicants' arguments are not persuasive because the rejection of the independent claims is maintained as prima facie obvious over said combined prior art, as per the response to arguments above.
The rejection is still deemed proper and is maintained.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record), further in view of Bourdon et al. (US 2015/0272851, reference of record).
The disclosure of Lalevee and Masters is disclosed as discussed above. The combined prior art does not teach the storage modulus values of the gel.
Bourdon et al. teaches HA based injectable dermal fillers, wherein the term "injectable" is intended to denote a composition of which the mechanical properties are appropriate for the use considered, namely its administration in or through the skin for, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the rheological properties of the coacervate gel of Lalevee to be in harmony with what is taught by Bourdon to be art-recognized for injecting dermal fillers through fine needles (i.e. 27 G). Specifically, the G’ parameter taught by Bourdon at 40-400 Pa overlaps that of the instant claims.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, one of ordinary skill in the art would have a reasonable assurance of success in performing such optimization because Lalevee teaches that there are several parameters, such as chitosan molecular weight, degree of acetylation and HA/chitosan charge ration that affect rheological properties of the coacervate gels.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments
Applicant argues that the combined prior art does not render the independent claims prima facie obvious for the reasons outlined above, thus the rejection of dependent claims that reply on the teachings of said combined prior art, should be 
The rejection is still deemed proper and is maintained.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record), further in view of Cho et al. (US 2008/0279806, reference of record).
The disclosure of Lalevee and Masters is disclosed as discussed above. The combined prior art does not teach that the dermal filler persists for at least 3 months upon injection.
Cho et al teaches that upon injection HA based dermal fillers degrade within the body over the course of 6-12 months. (¶0006)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that based on the teaching of Cho in the analogous art of HA based dermal fillers that the hyaluronate/chitosan coacervate gel of Lalevee would resist in vivo degradation (i.e. persist) for at least 6-12 months, thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Response to Arguments

The rejection is still deemed proper and is maintained.

New Grounds of Rejection
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record), further in view Schante et al. (WO 2011/148116, PTO-892), of further in view of Bourdon et al. (US 2015/0272851, reference of record).
The disclosure of Lalevee and Masters is disclosed as discussed above. The combined prior art does not teach that the cationic polysaccharide is cationic hyaluronic acid.
Schante et al. teaches the use of modified hyaluronic acids for use as wrinkle fillers, specifically wherein the modification is the incorporation of an amino acid as the HA substituent, more specifically wherein said amino acid may be the positively charged arginine. (Abstract, Claim 5)
Bourdon et al. teaches formulation of wrinkle filler hydrogels comprising a mixture of crosslinked hyaluronic acid and non-crosslinked hyaluronic acid. (¶0030, 0187)

Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lalevee et al. (Carb. Poly., 8/2016, reference of record), in view of Masters et al. (US 2006/0073207, reference of record), further in view of Jha et al. (US 2016/0053029, pub 2/2016, filed 2014, PTO-892).
The disclosure of Lalevee and Masters is disclosed as discussed above. The combined prior art does not teach that the crosslinked anionic HA is heteroanionic.
Jha et al teaches the use of sulfonated crosslinked HA for tissue engineering, wherein the advantage of sulfonation is hindering breakdown of HA by hyaluronidase. (¶0002-0007, Claims 14, 15)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the sulfonated crosslinked HA of Jha could be employed in the hydrogel of Lalevee/Masters for tissue augmentation applications. One 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new and/or modified ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/DALE R MILLER/Primary Examiner, Art Unit 1623